Citation Nr: 1412921	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric condition, claimed as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active duty service from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This case was previously before the Board in May 2013 and September 2013, at which times the Board remanded the instant matter.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As was noted in the May 2013 Board remand, the Veteran raised the claim of a dental condition in July 2012 correspondence.  Notably, the Veteran previously raised the claim of a dental condition in February 2005 correspondence.  Also, most recently in February 2014, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  These issues have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration. 

As was noted in the September 2013 Board remand, the Veteran asserts that his psychiatric condition was caused or aggravated by his service-connected asbestosis, specifically that he felt depressed due to his physical limitations.  The Veteran has also contended that his psychiatric problems began in service.  

The Veteran's service treatment records are negative for psychiatric problems.  Significantly, his January 1970 separation examination shows a normal psychiatric system.  

Post-service private treatment records show significant work injuries to the Veteran's low back in April 1984 and April 1986.  Notably, the Veteran is not service connected for a low back disorder.  

The earliest evidence of psychiatric problems is a June 1987 private psychiatric examination report.  This examination report shows complaints of anxiety and depression.  It was noted that the Veteran's depression derived, in part, from the chronic pain he was experiencing secondary to post-service injuries to his low back, but also from marital and family conflict as well as "a deep sense of personal inferiority."  The examiner noted that while the Veteran was experiencing chronic and intractable pain, his personality was such that he was likely to exaggerate his symptoms and use them in a manipulative fashion.  
	
An October 1991 private psychiatric report, which was obtained in connection with the Veteran's claim for Social Security disability benefits, noted the Veteran's extensive history concerning his low back and diagnosed major depressive disorder, recurrent, moderate.  A June 1997 VA psychiatric examination report shows no clinical psychiatric diagnosis but a February 1999 VA treatment record shows a diagnosis of depression.  A subsequent August 2002 VA psychiatric examination report shows a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  Notably, this examiner wrote that the Veteran's psychiatric symptoms were in response to the chronic stressor of his "medical limitations."

The earliest post-service evidence of asbestosis is the Veteran's June 2001 claim for a "lung condition."  He was afforded a VA general examination in July 2002 during which he reported that he started having problems with his breathing during active service and that it had gotten worse over the years.  

While service connection for depression on a direct basis was previously denied by the Board in an October 2005 decision, the Veteran submitted a claim for service connection for depression on a secondary basis in December 2008.  In connection with this claim, he was afforded a VA examination in September 2009.  This examination report noted a diagnosis of major depressive disorder without psychotic features.  It was the impression of the examiner that the Veteran's depression was mostly biological in nature as he had a very strong family history of depression.  The examiner also opined that the Veteran's depression was not related to his service-connected asbestosis.    

In accordance with the Board's May 2013 remand directives, an etiological opinion as to the claimed psychiatric condition was obtained in July 2013.  The examiner indicated that the Veteran's major depressive disorder was not due to or caused by his military experience and that the medical records clearly noted that his depression was not due to asbestosis.  The examiner reasoned that the Veteran's depression had been found to "biological" in nature in September 2009, that the Veteran did not seek treatment for depression until the early 1980s, and that he had an extensive family history of depression.  

In September 2013 the Board found that the July 2013 VA examiner did not address whether the Veteran's psychiatric disorder was aggravated by his service-connected asbestosis.  The Board also found that the July 2013 VA examiner failed to address the information and research identified by the Veteran's representative in its April 2013 Informal Hearing Presentation and as instructed by the Board's remand.  In addition, the Board noted that while the Veteran had been diagnosed with generalized anxiety disorder on multiple occasions during the course of the appeal, an etiological opinion as to this disorder had not been obtained.  As such, the Board remanded the claim a second time for a new VA examination.   

Pursuant to the September 2013 Board remand, the Veteran was provided a new VA psychiatric examination in October 2013 which was performed by the same examiner who performed the July 2013 VA examination.  The examiner met with the Veteran and the Veteran reported that there had been no changes in his condition, problems, treatment, and circumstances in the past 14 weeks.  The examiner continued the diagnosis of depression and included the following information regarding etiology:  "It was determined in 9/09 that the patient's depression is biological and not due to asbestos, and this was noted twice.  Further, the pt. did not seek help for depression until the early 1980s which means that it was not related to his military service that ended in 1970.  Therefore, the patient's depression is not due to or caused by his military experience.  The medical records also clearly note that his depression is not due to asbestosis."  The examiner noted that the reader should refer to the July 2013 VA examination report for any needed additional details.  

Unfortunately, the Board finds that the October 2013 VA examination report failed to specifically address the questions posed in the September 2013 Board remand.  Specifically, the October 2013 opinion does not address whether the Veteran's psychiatric disorder was aggravated by his service-connected asbestosis, does not address the information and research identified by the Veteran's representative in its April 2013 Informal Hearing Presentation, and does not address the additional history of a diagnosis of generalized anxiety disorder as instructed by the Board's September 2013 remand.    

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand and for an etiological opinion addressing all currently diagnosed psychiatric conditions.

Furthermore, the Board also notes the August 2002 diagnosis of adjustment disorder and finds that a medical opinion regarding this psychiatric disorder is also warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination, conducted by an appropriate examiner, other than the July 2013/October 2013 VA examiner, to determine the nature and etiology of his claimed psychiatric condition, to include major depressive disorder, generalized anxiety disorder, and adjustment disorder, primarily claimed as secondary to service-connected asbestosis, found to be present.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a) With regards to the diagnosed generalized anxiety disorder and major depressive disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that (i) the disorder was incurred, or first manifested, during the Veteran's period of active service from February 1968 to January 1970, or during the first post-service year or (ii) whether the condition is at least as likely as not otherwise etiologically related to his period of service.  The examiner should also specifically address the information and research identified in the April 2013 IHP.

b) With regards to whether the Veteran's claimed psychiatric condition is secondary to his service-connected asbestosis, is it at least as likely as not (at least a 50 percent probability) that each currently diagnosed psychiatric disorder was proximately caused, or aggravated (i.e. permanently worsened) beyond its natural progress, by the service-connected asbestosis.  The examiner should also comment on the following:

(i) The June 1987 private psychiatric examination report, showing complaints of anxiety and depression in which it was noted that the Veteran's depression derived, in part, from the chronic pain he was experiencing secondary to post-service injuries to his low back, but also from marital and family conflict as well as "a deep sense of personal inferiority."  

(ii) The August 2002 opinion from a VA examiner which found that the Veteran's psychiatric symptoms were in response to the chronic stressor of his "medical limitations," which were noted to include various nonservice-connected disabilities.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete explanation should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

